Citation Nr: 0817006	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating greater than 
20 percent for paresthesia to the left hand and fingers, 
secondary to degenerative disc disease of the cervical spine 
at C4-5 and C6-7.

2.  Entitlement to an initial disability rating greater than 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1983 to October 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which awarded service-connection 
for paresthesia to the left hand and fingers, secondary to 
degenerative disc disease of the cervical spine at C4-5 and 
C6-7; and hypertension; and assigned each a noncompensable 
disability rating effective as of the day following discharge 
from service.  The veteran expressed disagreement with the 
assigned disability ratings and perfected a substantive 
appeal.

During the pendency of this appeal, in March 2004, 
jurisdiction of this matter was transferred to that of the RO 
located in Montgomery, Alabama, as a result of a change in 
domicile of the veteran.

By rating action dated in June 2006, the RO determined that 
the veteran's service-connected paresthesia to the left hand 
and fingers, secondary to degenerative disc disease of the 
cervical spine at C4-5 and C6-7, warranted an increased 
disability rating of 20 percent; and that the service-
connected hypertension warranted an increased disability 
rating of 10 percent, each effective as of the day following 
discharge from service.  Applicable law provides that absent 
a waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.   AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has not withdrawn the appeal as to the 
issues of a disability rating greater than assigned, thus 
they remain in appellate status.





FINDINGS OF FACT

1.  The veteran's paresthesia to the left hand and fingers, 
secondary to degenerative disc disease of the cervical spine 
at C4-5 and C6-7, are manifested by mild to moderate 
impairment.  There is no objective evidence of impairment 
which is analogous to moderate incomplete paralysis of the 
lower radicular group.

2.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 
disability rating greater than 20 percent for paresthesia to 
the left hand and fingers, secondary to degenerative disc 
disease of the cervical spine at C4-5 and C6-7, have not been 
met.   38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8512 (2007).

2.  The schedular criteria for the assignment of an initial 
disability rating greater than 10 percent for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August 2004 and March 2006, VA notified the veteran of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain, and was requested to send to VA all 
evidence in his possession that pertained to the claims.  
With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been provided two VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Initial Disability Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2006) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Paresthesia to the left hand and fingers, secondary to 
degenerative disc disease of the cervical spine at C4-5 and 
C6-7

The RO granted service connection for paresthesia to the left 
hand and fingers, secondary to degenerative disc disease of 
the cervical spine at C4-5 and C6-7, by rating action dated 
in September 2003, and assigned a noncompensable disability 
rating, effective as of November 1, 2003, the date following 
the veteran's date of separation from service.  By rating 
action dated in June 2006, the RO determined that the 
veteran's service-connected disability warranted an increased 
disability rating of 20 percent, also effective as of 
November 1, 2003.

A VA examination report dated in July 2003 indicates that the 
veteran's right hand is the dominant (major) hand, and that 
left hand is the non-dominant (minor) hand.

The veteran's paresthesia to the left hand and fingers have 
been rated pursuant to the rating criteria of Diagnostic Code 
8512, which provides for rating paralysis of the lower 
radicular group.  Pursuant to this diagnostic code provision, 
a 20 percent disability rating is warranted when there is 
mild incomplete paralysis of the lower radicular group in the 
minor hand.  A 30 percent is appropriate when there is 
moderate incomplete paralysis of the lower radicular group of 
the minor hand.  A 40 percent is appropriate when there is 
severe incomplete paralysis of the lower radicular group of 
the minor extremity.  When there is complete paralysis of the 
lower radicular group of the minor extremity, involving all 
intrinsic muscles of the hand, and some or all flexors of the 
wrist and fingers, wherein the paralysis results in the 
substantial loss of use of the hand, the maximum 60 percent 
disability rating is awarded.  38 C.F.R. § 4.124a, Diagnostic 
Code 8512 (2007).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's paresthesia to the left hand 
and fingers, secondary to degenerative disc disease of the 
cervical spine at C4-5 and C6-7 have been properly rated at 
the 20 percent disability rating level.

The July 2003 VA examination report shows that the veteran 
reported a history of developing neck pain with associated 
paresthesia in the left first and second digits.  Physical 
examination of the cervical spine shows extension to 70 
degrees and flexion to 60 degrees.  Lateral motion was to 40 
degrees and rotation was to 55 degrees.  He does show point 
tenderness directly over the spine along with some muscle 
tenderness on the left side of the neck.  There was some 
decreased sensation in the first and second digits on the 
left hand.  There was no muscle atrophy noted.  The diagnosis 
was neck pain secondary to degenerative disc disease with 
paresthesia in the left first and second digits, which did 
interfere with his occupation and daily activities.

A VA neurological examination report dated in January 2005 
shows that the veteran reported experiencing numbness and 
tingling radiating from his shoulder, down his arm 
(particularly worse with range of motion).  He described that 
had a numbness at all times to the first, second, and third 
digits of his left hand.  He also reported an intermittent 
pain in his shoulder, which is a six on the pain scale.  
Aggravating factors included lifting or range of motion of 
his arms, alleviating factors included splinting of the upper 
extremity (keeping this close to his torso).  He had 
associated weakness and fatigue of his left upper extremity.  
Functionally, he had reported  decreased strength and grip of 
his left upper extremity, including his left hand and arm.  
He was unable to perform heavy lifting, related to his left 
upper extremity.  He would use over-the-counter pain 
relievers for his symptoms.  

Physical examination of the cervical spine revealed flexion 
to 20 degrees, extension to 30 degrees, lateral flexion to 30 
degrees on the left and 25 degrees on the right, and rotation 
to 40 degrees on the left with pain and 50 degrees on the 
right.  There was an increase in pain, but no decrease in 
range of motion with repetitive testing. There was no obvious 
fatigue, weakness or lack of endurance related to range of 
motion of the cervical spine.  There was muscular atrophy 
noted to the medial forearm.  Hand strength was 5- on the 
left, 5+ on the right; arm strength 5- on the left, 5+ on the 
right.  Reflexes were trace throughout the left upper 
extremity.  There was left wrist weakness.   There was a 
positive Tinel's, bilaterally.  There was numbness to the 
radial aspect of his left hand.  Upper extremity pulses were 
2/2 throughout.  A computed tomography of the cervical spine 
revealed degenerative disc disease of the C5-C6 with moderate 
foraminal encroachment on the left at C5-6 and C6-7.  An 
electromyograph of the upper extremities revealed a normal 
study with no evidence of radiculopathy or nerve compression.  
The assessment was cervical radiculopathy of the left upper 
extremity (secondary to cervical degenerative disc disease) 
with mild to moderate impairment secondary to weakness and 
numbness.

The objective medical evidence of record indicates that since 
the date of the veteran's claim, he has made intermittent 
subjective complaints of numbness of the first, second, and 
third fingers of the left hand.  However, at no time has 
there been any indication that the veteran's numbness was 
productive of moderate incomplete paralysis of the lower 
radicular group.  38 C.F.R. § 4.124a.   In September 2003, 
physical examination revealed only some decreased sensation 
of the first and second digits of the left hand.  In January 
2005 there was subjective numbness and tingling to the first, 
second, and third digits of the left hand.  The 
electromyographic study was normal with no evidence of 
radiculopathy or nerve compression.  While the diagnosis 
suggested mild to moderate impairment secondary to weakness 
and numbness, there is no indication that the veteran had 
moderate incomplete paralysis of the left hand.

The Board has also considered rating the veteran's service-
connected disability under an alternate diagnostic code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
There has been no objective medical evidence of paralysis of 
the upper radicular group (Diagnostic Code 8510), middle 
radicular group (Diagnostic Code 8511),  musculospiral nerve 
(Diagnostic Code 8514), median nerve (Diagnostic Code 8515), 
ulnar nerve (Diagnostic Code 8516), musculocutaneous nerve 
(Diagnostic Code 8517), circumflex nerve (Diagnostic Code 
8518), or long thoracic nerve (Diagnostic Code 8519).  38 
C.F.R. § 4.124a (2007).

Given the foregoing findings, it is the determination of the 
Board that the service-connected paresthesia to the left hand 
and fingers, secondary to degenerative disc disease of the 
cervical spine at C4-5 and C6-7, are not analogous to 
moderate  incomplete paralysis of the lower radicular group, 
and, therefore, a disability rating greater than 20 percent 
is not warranted.

The veteran's assertions as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

The Board thus concludes that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the veteran's service-connected paresthesia to 
the left hand and fingers, secondary to degenerative disc 
disease of the cervical spine at C4-5 and C6-7, during the 
entire course of the appellate period.  Accordingly, the 
appeal is denied.  

Hypertension

The RO granted service connection for hypertension by rating 
action dated in September 2003, and assigned a noncompensable 
disability rating, effective as of November 1, 2003, the date 
following the veteran's date of separation from service.  By 
rating action dated in June 2006, the RO determined that the 
veteran's service-connected hypertension warranted an 
increased disability rating of 10 percent, also effective as 
of November 1, 2003.

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code 
provision, a 10 percent rating is assigned for hypertension 
when diastolic pressure is predominately 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
when diastolic pressure is predominantly 120 or more.  A 
maximum 60 percent rating is assigned when diastolic pressure 
is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

The July 2003 VA examination report shows that the veteran 
reported a history of hypertension since 1989.  He would take 
medication for it with good control.  No other problems were 
noted.  Physical examination revealed regular cardiovascular 
rate and rhythm without murmur.  His blood pressures were 
normal with daily medications.  Blood pressure was read to be 
133/84.  The diagnosis was hypertension, controlled with 
medication.  The examiner added that at this stage, his 
hypertension did not interfere with his occupation or daily 
activities.

The January 2005 VA examination report shows that the veteran 
reported a history of hypertension that had been initially 
diagnosed while in Alaska in 1998.  He described taking daily 
medication for his hypertension, and denied any side effects 
to the medications.  His symptoms included weakness with 
elevated blood pressure. He denied any chest pain or edema to 
the lower extremities.  He indicated that he was a pack-per-
day smoker for the preceding 21 years.  Physical examination 
revealed blood pressure readings of 158/97, 153/89, and 
156/105.  Cardiovascular examination showed regular rate and 
rhythm.  The assessment was hypertension with mild to 
moderate impairment.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The veteran's blood pressure has been 
read on various occasions over the course of this appeal.  
The medical reports, however, show systolic readings which 
have been entirely below 200 and diastolic readings which 
have been entirely below 110.  Hence, the Board finds that 
the currently assigned evaluation of 10 percent is 
appropriate.

The Board has considered the veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected hypertension over the entire course of this appeal.  
Thus, the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



Extra-schedular consideration

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  However, 
there's been no assertion or showing that the veteran's 
hypertension or paresthesia to the left hand and fingers, 
secondary to degenerative disc disease of the cervical spine 
at C4-5 and C6-7, have caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the requirements for an extra schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash, 8 Vet. App. at 222.


ORDER

An initial disability rating greater than 20 percent for 
paresthesia to the left hand and fingers, secondary to 
degenerative disc disease of the cervical spine at C4-5 and 
C6-7, is denied.

An initial disability rating greater than 10 percent for 
hypertension is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


